Exhibit 10.1 SECURITIES PURCHASE AGREEMENT This SECURITIES PURCHASE AGREEMENT (the “ Agreement ”), dated as of August 10, 2017, by and between DIGITAL POWER CORPORATION , a California corporation, with headquarters located at 48430 Lakeview Blvd., Fremont, CA 94538 (the “ Company ”), and [●], with its address [●] (the “ Buyer ”). WHEREAS : A. The Company and the Buyer are executing and delivering this Agreement in reliance upon the exemption from securities registration afforded by Section 4(a)(2) of the Securities Act of 1933, as amended (the “ 1933 Act ”) and Rule 506(b) promulgated by the United States Securities and Exchange Commission (the “
